internal_revenue_service department of nt significant index no prt pee 8reontacts participants contact person telephone number in reterence to op e ep a date jun in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we will not consider your request for waivers of the minimum_funding_standard for the plan_year ended and your request for a waiver of the minimum_funding_standard for the plan_year ended date has been denied addition with respect to the above-named pension_plan waivers of the tax years ended date and with respect to the accumulated funding deficiencies for the plan years ended august and respectively august in under sec_412 of the code for plan years beginning on or sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 cerisa state that an application_for a waiver must be submitted to the service no later than the 15th day of the third month following the close of the plan_year for which the waiver is being requested in addition revproc_94_41 1994_1_cb_711 requires that a request for a waiver of the minimum fundin standard after date be made no jater than the 15th day of month following the close of the plan_year for which the waiver is the third requested see sec_4 the applicable deadline for the plan_year ended date was date the request was dated date which is later than the deadline for the plan accordingly your request for a waiver of the minimum_funding_standard under sec_412 of the code for the plan_year ending august the information furnished indicates that the company had a net_operating_loss for its fiscal_year ended date also had negative working_capital for its fiscal and the company had insufficient cash to make the required contributions in addition the plan is in the process of being terminated of the plan's current_liability however the value of the assets of the plan is equal to the company year ended date37056 waiver plan the company was informed of our tentative denial and was offered a conference of right the conference was held in the national_office on date terminated plan will not receive amortization payments contemplated by a at the conference we reiterated our position that a the com any offered no addition information regarding this accordingly our tentative denial is now final thus the minimum_funding_standard under sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 cerisa will apply to the plan for the plan years ended date funding deficiencies as of date and for the plan on which a tax is imposed under sec_4971 of the code enclosed forms return of the excise_taxes related to employee benefit plans with instructions should be used to file the required returns when paying the taxes the waivers of the ercent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 cerisa the amount for which these excise_tax waivers have been granted is equal to percent of the contribution and of course because we have waived the excise_tax for these two years the penalties and interest associated solely with réspect to the excise_taxes under sec_4971 of the code will e zero the _this ruling sec_6110 of the code provides that it may not be used by others as precedent is directed only to the taxpayer that requested it the plan a copy of this letter should be sent to the enrolled_actuary for ‘we have sent a copy to the key district diréctor in enclosures sincerely yours b mind dollar_figure- james e holland jr chief actuarial branch dre o ce
